Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the amendment filed 11/30/2021. In the instant amendment, claims 1, 11 and 15 have been amended.
Claims 1-2, 6-16 and 20 have been examined, and all remained pending claims are allowed.

Examiner’s Statement of Reasons for Allowance
Prior arts:
US 2014/0282624 to Holt
 [0294] Object Analysis (1238) identifies specific objects of interest within the image. For automatic object detection, there are a number of methods available in the art from the fields of computer vision, machine learning, medical computer aided diagnosis (CAD), or security imaging. In this example pipeline, Object Analysis includes an algorithm tailored to obfuscated object detection, and another algorithm tailored to anomaly detection. 

US 2017/0353423 to Morrison
 [0259] For all types of content contributions, machine learning and personalization components may be beneficially applied to improve the precision and accuracy of automated privacy classification. For example, criteria described elsewhere herein as useful for automated privacy classification, may be applied as inputs to a supervised learning classification algorithm, potentially in combination with other attributes related to the content contribution and/or any dialog containing it, and personalized across an individual user, a dialog group, a cohort of users, or all users. User decisions on whether to apply or overturn an automated privacy classification may be utilized as feedback to the supervised learning algorithm. Thus, for example, if a user typically applies a blur effect to untrusted views of human faces in image content, but the user repeatedly elects not to apply a blur effect to images having numerous faces in a crowd, the system may learn to weight the face image portion size heavily, such that it forgoes variable privacy treatment of human faces when they fall below a threshold size. 

US 2005/0022008 to Goodman
[0011] The extracted data, or at least a portion thereof, can be used to generate feature sets for machine learning systems. Machine learning techniques examine the contents of messages to determine if the messages are spam. Spammers can obfuscate most of the contents of a message such as by putting most of their information in difficult-to-process images. However, the origin of the message cannot be fully disguised since the spammers need to provide some way for a recipient to easily contact them. Examples of such include using a link (e.g., URL) and/or an email address (e.g., IP address). These types of information or variations or portions thereof, can be employed as features of a spam detector. In particular, the information can be used to train a spam detector and/or spam filter by way of the machine learning systems, for example.

The prior art of record (Hodge in view of Erickson, Holt, Morrison, and Goodman) does not disclose and/or fairly suggest at least claimed limitations recited in such manners in independent claim 1 "... determining a context associated with subsequent display of the filtered image data; selecting one of a plurality of obfuscation levels based on the determined context; selecting the one or more image filter criteria to be applied to the image data based on the selected obfuscation level, wherein selecting the one of the plurality of obfuscation levels is based on a machine-learning process; and causing the machine-learning process to adjust obfuscation of subsequent image data based on a determination of whether the intended recipient understood the filtered image data.” and similarly recited in such manners in other independent claim 15.
The prior art of record (Hodge in view of Erickson, Holt, Morrison, and Goodman) does not disclose and/or fairly suggest at least claimed limitations recited in such manners in independent claim 11 "... select one or more image filter criteria to obfuscate a portion of the image data, such that when resulting filtered image data is viewed by an intended recipient, an obfuscated portion and an unobfuscated portion together implicitly indicate an identity of the particular individual to the intended recipient without revealing the identity of the particular individual to an unintended recipient; apply the one or more image filter criteria to the image data to identify one or more portions of the image data for obfuscation; generate filtered image data by removing or visually altering the one or more identified portions of the image data; and transmit the filtered image data for display by the second computing device”.
These claimed limitations are not present in the prior art of record and would not have been obvious, thus all pending claims 1-2, 6-16 and 20 are allowed.
Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication should be directed to examiner Tuan Dao, whose telephone/fax numbers are (571) 270 3387, respectively. The examiner can normally be reached on every Monday-Thursday, and the second Friday of the bi-week from 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, 
Chat Do, can be reached at (571) 272 3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is (571) 272 2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN C DAO/            Primary Examiner, Art Unit 2193